Exhibit 10.2
SEVENTH AMENDMENT TO 2003 AMENDED AND RESTATED
CREDIT AGREEMENT (2-YEAR REVOLVING LOAN)
          This Seventh Amendment to 2003 Amended and Restated Credit Agreement
(2-Year Revolving Loan) (this “Amendment”) is entered into as of December 16,
2009 by and among NATIONAL COOPERATIVE REFINERY ASSOCIATION, a cooperative
marketing association formed under the laws of the State of Kansas (the
“Borrower”), the institutions listed on the signature pages hereof and each
other institution that may hereafter become a party to the Credit Agreement
referenced below as a Syndication Party (collectively, the “Syndication
Parties,” and, individually, a “Syndication Party”), and COBANK, ACB, a
federally chartered banking organization, in its capacity as administrative
agent for the Syndication Parties (in such capacity, the “Administrative
Agent”).
RECITALS
          The Borrower, the Syndication Parties and the Administrative Agent are
parties to that certain 2003 Amended and Restated Credit Agreement (2-Year
Revolving Loan) dated as of December 16, 2003, as amended by a First Amendment
dated as of December 15, 2005, a Second Amendment dated as of June 30, 2006, a
Third Amendment dated as of December 13, 2006, a Fourth Amendment dated as of
September 17, 2007, a Fifth Amendment dated as of November 7, 2007, and a Sixth
Amendment dated as of December 12, 2008 (the “Sixth Amendment”) (as further
amended by this Amendment, and as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
          The Borrower has requested that the Syndication Parties and the
Administrative Agent make certain amendments to the Credit Agreement, and the
Syndication Parties and the Administrative Agent are willing to grant the
Borrower’s requests subject to the terms and conditions of this Amendment.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
          Section 1. Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings given them in the Credit Agreement.
          Section 2. Amendments to the Credit Agreement. The Credit Agreement is
hereby amended as follows:
     (a) Amendment to Article 1 of the Credit Agreement (Defined Terms).
Article 1 of the Credit Agreement is amended by adding or amending in their
entirety, as the case may be, the following defined terms:
     1.5 Aggregate LC Commitment: shall be $15,000,000.00, unless the same shall
be adjusted in accordance with Section 2.10.
     1.6 Aggregate 2-Year Commitment: shall be $15,000,000.00, unless the same
shall be adjusted in accordance with Section 2.10.

 



--------------------------------------------------------------------------------



 



     1.11 Base Rate: means a rate per annum announced by the Administrative
Agent on the first Banking Day of each week, which shall be the sum of (a) the
higher of (i) 225 basis points greater than the highest of the one week or one
month LIBO Rate or (ii) the Prime Rate, and (b) 75 basis points.
     1.18 Committed Letter of Credit Fee: means a fee equal to 225 basis points
multiplied by the face amount of the Committed Letter of Credit.
     1.20 Commitment Fee Factor: means 37.5 basis points per annum.
     1.48 LIBO Rate: means the rate obtained by dividing (a)(i) with respect to
a LIBO Rate Period applicable to a LIBO Rate Loan, the rate per annum determined
by the Administrative Agent as of approximately 11:00 a.m. London time on the
date two Banking Days before the commencement of such LIBO Rate Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars offered on the London interbank dollar market for a period
corresponding to the term of such LIBO Rate Period and in an amount comparable
to the aggregate amount of the relevant LIBO Rate Loan (as displayed in the
Bloomberg Financial Markets system or any successor thereto or any other service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates), (ii) with respect to a Base Rate Loan, the rate per
annum determined by the Administrative Agent as of approximately 11:00 a.m.
London time on the first Banking Day of each calendar week by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in dollars
offered on the London interbank dollar market for a one-month period and in an
amount comparable to the aggregate amount of the relevant Base Rate Loan (as
displayed in the Bloomberg Financial Markets system or any successor thereto or
any other service selected by the Administrative Agent that has been nominated
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rates), or (iii) if such rate cannot be determined,
the rate per annum equal to the rate determined by the Administrative Agent to
be a rate at which U.S. dollar deposits are offered to major banks in the London
interbank eurodollar market for funds to be made available on the first day of
such LIBO Rate Period and maturing at the end of such LIBO Rate Period, in each
case rounded upwards, if necessary, to the nearest 1/100 of 1%; by (b) a
percentage equal to 1.00 minus the applicable percentage (expressed as a
decimal) prescribed by the Board of Governors of the Federal Reserve System (or
any successor thereto) for determining the maximum reserve requirements
applicable to eurodollar fundings (currently referred to as “Eurocurrency
Liabilities” in Regulation D) or any other maximum reserve requirements
applicable to a member bank of the Federal Reserve System with respect to such
eurodollar fundings.

-2-



--------------------------------------------------------------------------------



 



     1.56 Member Percentage: shall mean the following:
     For CHS — 74.429%
     For Growmark, Inc. — 18.616%
     For MFA Oil Company — 6.955%.
     1.49 LIBOR Margin: means 225 basis points per annum.
     1.82 2-Year Maturity Date: means December 16, 2010.
     1.89 Percentage: means, with respect to any Syndication Party, the ratio of
the Individual 2-Year Commitment of such Syndication Party to the Aggregate
2-Year Commitment.
     (b) Amendment to Section 2.10 of the Credit Agreement (Reduction of
Aggregate 2-Year Commitment). Section 2.10 of the Credit Agreement is amended
and restated in its entirety to read as follows:
     2.10 Reduction of Aggregate 2-Year Commitment; Voluntary Increases.
Borrower may, from time to time, reduce or increase the Aggregate 2-Year
Commitment as follows:
     2.10.1 Reduction. Borrower may, by written facsimile notice to the
Administrative Agent on or before 10:00 A.M. (Eastern time) on any Banking Day,
make a one-time irrevocable reduction in the Aggregate 2-Year Commitment;
provided that (a) such reduction must be in multiples of five million dollars
($5,000,000), and (b) Borrower must simultaneously make any principal payment
necessary (along with any applicable Funding Losses on account of such principal
payment) so that (i) the principal amount outstanding under the 2-Year Facility
does not exceed the reduced Aggregate 2-Year Commitment on the date of such
reduction, and (ii) the Individual Outstanding 2-Year Obligations owing to any
Syndication Party do not exceed the Individual 2-Year Commitment of such
Syndication Party (after reduction thereof in accordance with the following
sentence). In the event the Aggregate 2-Year Commitment is reduced as provided
in the preceding sentence, the Individual 2-Year Commitment of each Syndication
Party shall be reduced in accordance with the Percentage of such Syndication
Party, as determined before giving effect to the reduction in the Aggregate
2-Year Commitment.
     2.10.2 Request to Increase. Provided that no Event of Default has occurred
and is continuing, Borrower may from time to time, but in no event more than two
times prior to the 2-Year Maturity Date, propose to increase the Aggregate
2-Year Commitment in accordance with this Section 2.10. The aggregate principal
amount of the increase to the Aggregate 2-Year Commitment made pursuant to this
Section 2.10 (the amount of any such increase, the “Increased Facility Amount”)
shall not exceed $35,000,000, which for the avoidance of doubt shall increase
the Aggregate 2-Year Commitment to an amount not to exceed $50,000,000, and each
increase shall be at least $10,000,000. Borrower shall provide notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Syndication Parties) of any

-3-



--------------------------------------------------------------------------------



 



requested Increased Facility Amount. Each Syndication Party shall have the right
(but not the obligation), for a period of thirty days following receipt of such
notice, to elect by notice to Borrower and the Administrative Agent to subscribe
to participate in the Increased Facility Amount to the extent of its Percentage.
Syndication Parties that fail to respond to such notice shall be deemed to have
elected not to increase their Percentages in the 2-Year Facility.
     2.10.3 Allocation of Unsubscribed Amounts. If any Syndication Party elects
not to increase its Individual 2-Year Commitment pursuant to this Section 2.10,
the Administrative Agent may place such unsubscribed amount with one or more
other financial institutions selected by the Administrative Agent and mutually
agreed upon by Borrower and the Administrative Agent (each, an “Additional
Lender”), which may (but need not) be existing Syndication Parties. The sum of
the portion of the Increased Facility Amount subscribed under this Section 2.10
and the amount placed pursuant to the preceding sentence shall not exceed the
Increased Facility Amount.
     2.10.4 Conditions Precedent. Any increase in the Aggregate 2-Year
Commitment under this Section 2.10 shall become effective upon receipt by the
Administrative Agent of:
     (a) an amendment to this Credit Agreement, duly signed by the Borrower, the
Administrative Agent, each Syndication Party whose Individual 2-Year Commitment
will be increased and each Additional Lender, which amendment modifies the
definition of “Aggregate 2-Year Commitment Amount”, sets forth any other
agreements of the Borrower, the Administrative Agent, such Syndication Parties
and each Additional Lender with respect to pricing affecting the Increased
Facility Amount, and incorporates the agreement of each Additional Lender to
become a Syndication Party under this Credit Agreement and bound by all the
terms and provisions hereof;
     (b) amendments to any other Loan Documents reasonably requested by the
Administrative Agent in relation to the Increased Facility Amount, which
amendments the Administrative Agent is hereby authorized to execute and deliver
on behalf of the Syndication Parties;
     (c) 2-Year Notes, duly executed by Borrower, as any Syndication Party or
any Additional Lender may require;
     (d) evidence of appropriate corporate authorization on the part of Borrower
with respect to the Increased Facility Amount and the execution and delivery of
the documents described in this subsection 2.10.4;
     (e) such opinions of counsel to Borrower and other assurances as the
Administrative Agent may reasonably request; and

-4-



--------------------------------------------------------------------------------



 



     (f) reimbursement of the Administrative Agent’s out-of-pocket costs and
expenses (including reasonable attorney’s fees) incurred in connection
therewith.
     (c) Amendment to Section 10.16 of the Credit Agreement (Financial
Covenants). Section 10.16 of the Credit Agreement is amended and restated in its
entirety to read as follows:
     10.16 Financial Covenants. Borrower shall maintain the following financial
covenants, measured as a consolidation of the results of Borrower and its
Subsidiaries:
     (d) Amendment to Section 10.16.2 of the Credit Agreement (Minimum Net
Worth). Section 10.16.2 of the Credit Agreement is amended and restated in its
entirety to read as follows:
     10.16.2 Minimum Net Worth. At the end of each Fiscal Quarter, Net Worth of
not less than $600,000,000.
     (e) Amendment to Section 10.16.4 of the Credit Agreement (Minimum Working
Capital). Section 10.16.4 of the Credit Agreement is amended and restated in its
entirety to read as follows:
     10.16.4 Minimum Working Capital. At all times Working Capital of not less
than $75,000,000.
     (f) Amendment to Section 11.6 of the Credit Agreement (Loans). Section 11.6
of the Credit Agreement is amended and restated in its entirety to read as
follows:
     11.6 Loans. Borrower shall not lend or advance money, credit, or property
to any Person, except (a) trade credit extended in the ordinary course of
business; (b) loans to Borrower’s wholly-owned Subsidiary Jayhawk Pipeline,
L.L.C., provided that all such loans to Jayhawk Pipeline, L.L.C., when
aggregated with all of the Investments in Jayhawk Pipeline, L.L.C. made pursuant
to, and as permitted in, clause (i) of Section 11.8 hereof, do not exceed
$75,000,000; and (c) loans to Borrower’s partially-owned Subsidiary Kaw Pipe
Line Company in an aggregate amount not to exceed $5,000,000.
     (g) Exhibits to Credit Agreement (Compliance Certificate; Subsidiaries;
Equity Investments). The Credit Agreement is hereby amended by deleting
Exhibit 1.21, Exhibit 1.76 and Exhibit 8.11 to the Credit Agreement and
replacing them in their entirety with Exhibit 1.21, Exhibit 1.76 and
Exhibit 8.11 to this Amendment, respectively.
          Section 3. Section 1.4 of Sixth Amendment. Section 1.4 of the Sixth
Amendment is amended and restated in its entirety to read as follows:

-5-



--------------------------------------------------------------------------------



 



     1.4 The Base Rate shall be determined solely by reference to the Prime Rate
upon the occurrence of any of the following events:
     (a) the Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates in accordance with the definition
of LIBO Rate are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBO Rate Loans as
provided in this Credit Agreement;
     (b) any Syndication Party determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBO Rate upon the basis of which the rate of interest for LIBO Rate Loans for
such LIBO Rate Period is to be determined do not adequately cover the cost to
the Syndication Parties of making or maintaining such LIBO Rate Loans for such
LIBO Rate Period; or
     (c) any Change in Law shall make it unlawful for any of the Syndication
Parties to (i) advance its Funding Share of any LIBO Rate Loan or (ii) maintain
its share of all or any portion of the LIBO Rate Loans.
          Section 4. Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and the Syndication Parties
as follows:
     (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform its obligations
under this Amendment and the Loan Documents to which the Borrower is a party.
This Amendment and the Loan Documents to which the Borrower is a party have been
duly and validly executed and delivered to the Administrative Agent by the
Borrower, and this Amendment and the Loan Documents to which the Borrower is a
party constitute the Borrower’s legal, valid and binding obligations,
enforceable in accordance with their terms.
     (b) The execution, delivery and performance by the Borrower of this
Amendment and the Loan Documents to which the Borrower is a party have been duly
authorized by all necessary corporate or other action and do not and will not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate the Borrower’s organizational documents or any provision
of any law, rule, regulation or order presently in effect having applicability
to the Borrower, or (iii) result in a breach of, or constitute a default under,
any indenture or agreement to which the Borrower is a party or by which the
Borrower or its properties may be bound or affected.
     (c) All of the representations and warranties contained in Article 8 of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

-6-



--------------------------------------------------------------------------------



 



          Section 5. Effectiveness. This Amendment shall be effective only if
the Administrative Agent has received, on or before the date of this Amendment
(or such later date as the Administrative Agent may agree in writing), each of
the following, each in form and substance acceptable to the Administrative Agent
in its sole discretion:
     (a) this Amendment, duly executed by the Borrower, the Administrative Agent
and the Syndication Parties;
     (b) payment of an amendment fee of $15,000 in immediately available funds,
to be allocated by the Administrative Agent pro rata among the Syndication
Parties; and
     (c) payment of an administration fee of $5,000 in immediately available
funds, payable to and for the account of the Administrative Agent.
          Section 6. References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby,
and any and all references in any other Loan Document to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
          Section 7. No Waiver. The execution of this Amendment and any
documents related hereto shall not be deemed to be a waiver of any Potential
Default or any Event of Default under the Credit Agreement or any breach,
default or event of default under any other Loan Document or other document held
by the Administrative Agent or any Syndication Party, whether or not known to
the Administrative Agent or any Syndication Party and whether or not existing on
the date of this Amendment.
          Section 8. Release of Administrative Agent and Syndication Parties.
The Borrower hereby absolutely and unconditionally releases and forever
discharges the Administrative Agent and the Syndication Parties, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all known claims, demands or causes of action
of any kind, nature or description, whether arising at law or in equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or may claim to have against any such Person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured.
          Section 9. Costs and Expenses. The Borrower hereby reaffirms its
agreement under Section 15.1 of the Credit Agreement to pay or reimburse the
Administrative Agent and the Syndication Parties on demand for all costs and
expenses incurred by the Administrative Agent and the Syndication Parties in
their employment of counsel. Without limiting the generality of the foregoing,
the Borrower specifically agrees to pay all fees and disbursements of counsel to
the Administrative Agent for the services performed by such counsel in
connection with the preparation of this Amendment and the documents and
instruments incidental hereto.

-7-



--------------------------------------------------------------------------------



 



          Section 10. Miscellaneous. Except as expressly set forth herein, all
terms of the Credit Agreement and the other Loan Documents remain in full force
and effect. This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment shall be governed by the internal laws of the State
of Colorado.
Signature page follows

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
day and year first above written.

            NATIONAL COOPERATIVE REFINERY ASSOCIATION, as Borrower
      By:   /s/ John G. Buehrle         Name:   John G. Buehrle        Title:  
CFO        COBANK, ACB, as Administrative Agent and
as a Syndication Party
      By:   /s/ Michael Tousignant         Name:   Michael Tousignant       
Title:   Vice President        U.S. AGBANK, FCB, as a Syndication Party
      By:   /s/ Travis W. Ball         Name:   Travis W. Ball        Title:  
Vice President     

Signature Page to Seventh Amendment to 2003 Amended and Restated
Credit Agreement (2-Year Revolving Loan)

 



--------------------------------------------------------------------------------



 



Exhibit 1.21 to Amendment
EXHIBIT 1.21
TO 2003 AMENDED AND RESTATED CREDIT AGREEMENT
COMPLIANCE CERTIFICATE
National Cooperative Refinery Association
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 801 11
ATTN: Administrative Agent, National Cooperative Refinery Association Loan
Gentlemen:
     As required by Subsections 10.2.1 and 10.2.2 of that certain 2003 Amended
and Restated Credit Agreement dated as of December 16, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among National Cooperative Refinery Association (the
“Company”), the “Syndication Parties” as defined therein and CoBank, ACB, in its
capacity as administrative agent for the Syndication Parties, a review of the
activities of the Company for the [Fiscal Quarter] [Fiscal Year] ending
                    , 200___ (the “Fiscal Period”) has been made under my
supervision with a view to determine whether the Company has kept, observed,
performed and fulfilled all of its obligations under the Credit Agreement and
all other agreements and undertakings contemplated thereby. To the best of my
knowledge, and based upon such review, I certify, in my capacity as [Chief
Financial Officer] OR [corporate treasurer] of the Company, that no event has
occurred which constitutes, or which with the passage of time or service of
notice, or both, would constitute, an Event of Default or a Potential Default as
defined in the Credit Agreement.
     I further certify that (a) to the best of my knowledge the amounts set
forth on the attachment accurately present amounts required to be calculated in
accordance with the financial covenants contained in the Credit Agreement as of
the last day of the Fiscal Period (unless expressly specified herein); and
(b) also attached as Schedule A are detailed calculations showing how such
amounts were determined. All capitalized terms used but not defined herein have
the meanings given in the Credit Agreement.

                  Very truly yours,    
 
                National Cooperative Refinery Association    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
Chief Financial Officer/Treasurer    

 



--------------------------------------------------------------------------------



 



Capitalized terms used herein shall have the definitions set forth in the Credit
Agreement.
SUBSECTION 10.16.1: DEBT TO EBITDA RATIO

     
Test:
  Measured over the immediately preceding four (4) Fiscal Quarters: (a) Debt
divided by (b) EBITDA.
 
   
Target:
  Not in excess of 3.00 to 1.00 at any time.
 
   
 
  Debt to EBITDA Ratio (Actual)
As of Fiscal Quarter ended                     :                           

SUBSECTION 10.16.2: MINIMUM NET WORTH

     
Test:
  Measured at the end of each Fiscal Quarter, Net Worth.
 
   
Target:
  Not less than $600,000,000.
 
   
 
  Net Worth
As of Fiscal Quarter ended                     :       $                    

SUBSECTION 10.16.3: INTEREST COVERAGE RATIO

     
Test:
  Measured over the immediately preceding four (4) Fiscal Quarters: (a) EBIT
divided by (b) Interest Expense.
 
   
Target:
  Not less than 4.00 to 1.00 as of the last day of each Fiscal Quarter.
 
   
 
  Interest Coverage Ratio (actual)
As of Fiscal Quarter ended                     :                           

SUBSECTION 10.16.4: MINIMUM WORKING CAPITAL

     
Test:
  Current assets minus current liabilities.
 
   
Target:
  Not less than $75,000,000 as of the last day of each Fiscal Quarter for each
Fiscal Year
 
   
 
  Current assets minus current liabilities (Actual)
As of Fiscal Quarter ended                     :       $                    

-2-



--------------------------------------------------------------------------------



 



SCHEDULE A
DETAILED CALCULATIONS
DEBT TO EBITDA (000’s)
Debt (current measurement period)
Current Portion Long Term Debt
Capital Leases
364-Day Facility
Other
          Total Debt
EBITDA (rolling 4 quarters)
Net Income
Interest Expense
Federal and State Income Taxes
Extraordinary Losses
Depreciation
Amortization
Less:
Extraordinary Gains
Non-cash Patronage Income
          Total EBITDA
                    Debt to EBITDA Ratio
                    Maximum Ratio Permitted 3.00 to 1.00
MINIMUM NET WORTH (000’s)
Total Assets
Less Total Liabilities
          Net Worth
INTEREST COVERAGE RATIO (000’s)
EBIT (rolling 4 quarters)
Net Income
Interest Expense
Federal and State Income Taxes
Extraordinary Losses
Less:
Extraordinary Gains
Non-cash Patronage Income
          Total EBIT
Interest Expense (rolling 4 quarters)
                    EBIT to Interest
                    Minimum Ratio Permitted 4.00 to 1.00
WORKING CAPITAL
Current Assets
Less Current Liabilities
          Working Capital

-3-



--------------------------------------------------------------------------------



 



Exhibit 1.76 to Amendment
EXHIBIT 1.76
TO 2003 AMENDED AND RESTATED CREDIT AGREEMENT
SUBSIDIARIES

         
Kaw Pipe Line Company
    66.667 %
Osage Pipeline Company, LLC
    50.00 %
Jayhawk Pipeline, L.L.C.
    100 %
McPherson Agricultural Products, LLC
    100 %

Ex. 1.76

 



--------------------------------------------------------------------------------



 



Exhibit 8.11 to Amendment
EXHIBIT 8.11
TO 2003 AMENDED AND RESTATED CREDIT AGREEMENT
EQUITY INVESTMENTS

              Subsidiary   Investment 1.  
Jayhawk Pipeline, L.L.C.
  $ 35,453,202   2.  
Kaw Pipe Line Company
  $ 1,863,117   3.  
Osage Pipeline Company, LLC
  $ 4,072,685   4.  
McPherson Agricultural Products, LLC
  $ (4,230,554 )

Ex. 8.11

 